MANDATE

THE STATE OF TEXAS

TO THE 38TH JUDICIAL DISTRICT COURT OF UVALDE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on October 8, 2014, the cause upon appeal to
revise or reverse your judgment between

Interest of BLJP, Appellant

V.



No. 04-14-00015-CV and Tr. Ct. No. 12-05-28687-CV

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED. It is ORDERED that appellee, Bryan P., recover his
costs of this appeal from appellant, Veronica G.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on January 14, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00015-CV

                                            Interest of BLJP

                                                      v.



       (NO. 12-05-28687-CV IN 38TH JUDICIAL DISTRICT COURT OF UVALDE COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                         $15.00    E-PAID          ROGELIO MUNOZ
MOTION FEE                         $10.00    E-PAID          SARA SPECTOR
REPORTER'S RECORD                 $936.00    PAID            ROGELIO M. MUNOZ
INDIGENT                           $25.00    E-PAID          ROGELIO MUNOZ
STATEWIDE EFILING FEE              $20.00    E-PAID          ROGELIO MUNOZ
FILING                            $100.00    E-PAID          ROGELIO MUNOZ
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          ROGELIO MUNOZ


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this January 14, 2015.

                                                           KEITH E. HOTTLE, CLERK


                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853